Citation Nr: 1048378	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  06-24 616	)	DATE
	)
	)
`
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a right knee 
disability, to include as secondary to a lumbar spine disability.

5.  Entitlement to service connection for a right lower extremity 
disability, to include as secondary to a lumbar spine disability.

6.  Entitlement to service connection for a left lower extremity 
disability, to include as secondary to a lumbar spine disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the benefits sought 
on appeal.

During the pendency of the appeal, a July 2010 rating decision 
granted service connection for a left knee condition, to include 
degenerative joint disease of the left knee.  Since the Veteran 
has not disagreed with the rating or effective date assigned for 
that disability, the issue pertaining to a left knee condition is 
no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

In August 2009, the Board remanded the case for additional 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A lumbar spine disability is not shown to have had onset 
during service; degenerative changes of the lumbar spine were not 
manifest to a compensable degree within one year of separation 
from service; and a lumbar spine disability was first documented 
after service and is not shown to be related to an injury, 
disease, or event of service.

2.  A right shoulder disability is not shown to have had onset 
during service; degenerative changes of the right shoulder were 
not manifest to a compensable degree within one year of 
separation from service; and a right shoulder disability was 
first documented after service and is not shown to be related to 
an injury, disease, or event of service.

3.  A left shoulder disability is not shown to have had onset 
during service; degenerative changes of the left shoulder were 
not manifest to a compensable degree within one year of 
separation from service; and a left shoulder disability was first 
documented after service and is not shown to be related to an 
injury, disease, or event of service.

4.  A right knee disability is not shown to have had onset during 
service; degenerative changes of the right knee were not manifest 
to a compensable degree within one year of separation from 
service; and a right knee disability was first documented after 
service and is not shown to be related to an injury, disease, or 
event of service.

5.  A right lower extremity disability is not shown to have had 
onset during service; and a right lower extremity disability was 
first documented after service and is not shown to be related to 
an injury, disease, or event of service.

6.  A left lower extremity disability is not shown to have had 
onset during service; and a left lower extremity disability was 
first documented after service and is not shown to be related to 
an injury, disease, or event of service.





CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated 
by active service and it may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  A right shoulder disability was not incurred in or aggravated 
by active service and it may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

3.  A left shoulder disability was not incurred in or aggravated 
by active service and it may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

4.  A right knee disability was not incurred in or aggravated by 
active service and it may not be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2010).

5.  A right lower extremity disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

6.  A left lower extremity disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that: (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in May 2003, March 2006, and October 2006; a rating 
decision in September 2003; and a statement of the case in June 
2006.  Those documents discussed specific evidence, particular 
legal requirements applicable to the claims herein decided, 
evidence considered, pertinent laws and regulations, and reasons 
for the decision.  VA made all efforts to notify and to assist 
the appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect of timing or content of the 
notice to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an adjudication 
of the claims by the RO subsequent to the claimant's receipt of 
compliant notice.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the July 
2010 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, or available evidence.  VA has 
also obtained a medical examination and an opinion in relation to 
the claims.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  Furthermore, 
the Board finds that if there is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless error 
because the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  

Service Connection

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which 
is proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  That may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2010).

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

In addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if the disorder 
manifested to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2010).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show:  (1) that a current disability exists; and 
(2) that the current disability was either caused or aggravated 
by a service-connected disability.  38 C.F.R. § 3.303, 3.310 
(2010).

The Veteran contends that this lumbar spine disability, bilateral 
shoulder disabilities, right knee disability, and bilateral lower 
extremity disabilities, are related to an injury he sustained 
when he was involved in a jeep accident while in service.  He 
contends that when his jeep was hit, it rolled onto its side and 
hit a pole, causing injuries that have become progressively worse 
since the accident.

The Veteran's service medical records show that on entrance 
examination, he reported a history of leg cramps and foot 
trouble.  In May 1965, he sought treatment for pain in his legs 
and feet while standing.  He stated that at age seven or eight he 
had swelling of the knees, but had not had that symptoms since 
that time.  Examination did not result in any diagnosis, and he 
was prescribed medication for relief.  The records show that in 
December 1965, he was involved in a jeep accident.  At that time, 
he was treated for a wound over the right eye and for blood in 
his right ear.  On February 1967 separation examination, he 
reported a history of leg cramps, and swollen, painful joints.  
He again mentioned the childhood swelling of the knees, and a 
history of cramps in his legs associated with knee pain.

Post-service treatment records show complaints of bilateral 
shoulder pain in December 2001.  In October 2002, he reported 
that his left shoulder "popped."   He had experienced problems 
with his right shoulder for several years.  The Veteran was 
diagnosed with extensive bilateral rotator cuff degeneration and 
impingement.  In February 2003, he had surgery to repair his 
right rotator cuff.  With regard to his lumbar spine, a November 
2002 X-ray revealed moderate degenerative changes with disc 
disease of the lumbar spine.  In July 2003, he complained of low 
back pain that radiated to his right thigh and leg. 

On July 2003 VA examination, the Veteran complained of 
progressive difficulties with his shoulders and lower back, with 
numbness in the legs.  He related difficulty trouble climbing 
stairs.  The Veteran reported working as a trucker until he quit 
in October 2002 due to back and shoulder problems.  His job 
entailed sitting in one position for hours, and a good deal of 
lifting of heavy cargo.  X-rays of the knees revealed bilateral 
mild osteoarthritis.  The examiner diagnosed lumbar spine 
degenerative disc and joint disease; osteoarthritis of the knees; 
asymmetric sacroilitis on the right; and a bilateral rotator cuff 
tear, status post left rotator cuff repair.  The examiner opined 
only that the Veteran's lower extremity syndrome, including his 
knee condition and "others" were likely secondary to his back 
condition.

In August 2005, the Veteran complained of hip and shoulder pain, 
with pain that was felt in his right buttock.  The impression was 
chronic low back pain with asymmetrical sacroilitis.  In 
September 2005, he felt something "pop" in his low back, and 
experienced resulting low back pain and radiating pain in his 
right thigh.  A September 2005 CT scan revealed arthritis and a 
herniated disc on the right side. 

The Veteran underwent a VA examination in December 2009.  The 
examiner noted the in-service motor vehicle accident and a post-
service occupational history that included work in a farm, hard 
labor, and loading and unloading of heavy cargo.  The Veteran 
reported a single episode of left knee swelling in his youth.  
Following an examination of the Veteran, the examiner diagnosed 
degenerative joint disease of the knees.  The examiner opined 
that it was less likely than not that the Veteran suffered from 
right knee derangement prior to military service and as such, it 
was less likely than not that right the knee disability was 
caused by or permanently aggravated by service.  The examiner 
further found that the Veteran's knee was not injured during the 
in-service motor vehicle accident because had there been a knee 
injury at the time, the condition would have become manifest as 
result of the performance of in-service duties, and the service 
medical records contained no complaints related to the knee.  The 
examiner explained that heavy labor and aging were associated 
with weight bearing joint osteoarthritis.  With regard to the 
lower extremity conditions, the examiner noted that the Veteran's 
complaints were very vague.  Examination revealed varicosities 
and spider veins in the legs.  The examiner determined that the 
condition was not present during service and opined that it was 
less likely as not caused by or permanently aggravated by 
service.  

With regard to the shoulders, following an examination of the 
Veteran, the examiner diagnosed mild degenerative joint disease 
in the right shoulder and moderate degenerative joint disease of 
the left shoulder.  The examiner opined that had there been a 
rotator cuff injury or any other internal derangement of the 
shoulders as due to the in-service motor vehicle accident, with 
the heavy labor in service, the condition would have become 
symptomatic during service, which was not shown in the service 
treatment records.  The examiner cited medical literature  and 
determined that the Veteran's bilateral shoulder injury was 
consistent with overhead activity.  

As for the lumbar spine, the Veteran complained of back pain as 
due to the in-service motor vehicle accident.  Reportedly, he 
initially sought treatment in the 1980s.  The examiner opined 
that it was less likely than not that the Veteran's lumbar spine 
degenerative disc and joint disease was caused by or the result 
of military service, to include a 1965 jeep accident.  The 
examiner explained that while the motor vehicle accident in 
service was considerable, the described mechanism of the injury 
to his body did not suggest force directed towards the lumbar 
discs as the service treatment records show that he was hit face 
first.  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159 
(2010).

Initially the Board notes that on enlistment examination in March 
1964, the Veteran reported a history of leg cramps and foot 
trouble.  However, that reported history alone does not 
demonstrate a preexisting condition.  Paulson v. Brown, 7 Vet. 
App. 466 (1995).  Moreover, examination revealed no disability of 
the legs or knees and the Veteran was found to be fit for entry 
into service.  While in May 1965 and February 1967, the Veteran 
reported that at age seven or eight he had swelling of the knees, 
he denied any further symptoms since that time.  Examination did 
not result in any diagnosis.  Moreover, the VA examiner in 
December 2009 opined that it was less likely than not that the 
Veteran suffered from right knee derangement prior to military 
service and as such.  As a right knee disorder, or a right and 
left lower extremity disorder is not shown by clear and 
unmistakable evidence to have pre-existed service, and the 
presumption of soundness has not been rebutted.  Therefore, the 
Veteran is presumed sound as to the right knee, right lower 
extremity, and left lower extremity when he entered service.  38 
U.S.C.A. §§ 1111, 1137 (West 2002).

Having established that the Veteran is entitled to a presumption 
of soundness with respect to the right knee and the lower 
extremities, the next step of the inquiry is to determine whether 
the Veteran developed chronic disabilities of the right knee, 
back, shoulders, or legs during active service.

The service medical records contain no complaints, history, or 
findings indicative of back disability or any right or left 
shoulder condition.  While the service treatment records show 
that in May 1965, the Veteran sought treatment for pain in his 
legs and feet while standing, a disability was not diagnosed.  
And while on separation examination, he reported a history of leg 
cramps, and swollen, painful joints, and related childhood 
swelling of the knees, and history of cramps in his legs 
associated with knee pain, his lower extremities were evaluated 
as normal.  Although the service medical records do not document 
a lumbar spine, bilateral shoulder, bilateral lower extremity, or 
right knee disability, the Veteran is competent to describe 
symptoms of pain.  However, the service treatment records lack 
the combination of manifestations sufficient to identify any 
abnormalities of the right knee, right and left lower 
extremities, back, or shoulders.  The service treatment records 
also lack sufficient observation to establish chronicity in 
service as distinguished from merely isolated findings.  As 
chronicity in service is not adequately supported by the service 
treatment records, then a showing of continuity of symptomatology 
after service is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2010).

To the extent that the Veteran claims continuity of 
symptomatology of bilateral leg, bilateral shoulder, back, and 
right knee pain since service, the Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, can be competent, despite the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  Gabrielson v. 
Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 
1 Vet. App. 190 (1991). 

After service, medical treatment records document complaints 
pertaining to the  shoulders, lower extremities, right knee, and 
low back, as early as 2001.  In October 2002, the Veteran was 
diagnosed with extensive bilateral rotator cuff degeneration and 
impingement.  With regard to his lumbar spine, a November 2002 X-
ray revealed moderate degenerative changes with disc disease of 
the lumbar spine.  In July 2003, he complained of low back pain 
that radiated to his right thigh and leg.  On July 2003 VA 
examination, the examiner diagnosed lumbar spine degenerative 
disc and joint disease, osteoarthritis of the knees, asymmetric 
sacroilitis on the right, and bilateral rotator cuff tear, status 
post left rotator cuff repair.  As the initial documentation of a 
lumbar spine disability, a bilateral shoulder condition, and 
right knee disorder, is well beyond the one-year presumptive 
period following separation from service for manifestation of 
arthritis as a chronic disease, the Board finds that service 
connection cannot be established for a lumbar spine disability, a 
bilateral shoulder condition, or a right knee disorder, on a 
presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

Additionally, in view of the lengthy period without evidence of 
treatment for the shoulders, legs, right knee or back, the Board 
finds that the evidence is against a finding of a continuity of 
treatment, which weighs heavily against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board notes that with 
respect to the lumbar spine condition, the Veteran reported that 
he first sought treatment in the 1980s, and treatment for the 
claimed disabilities was initially documented more than 30 years 
after service discharge.  The Board has weighed statements made 
by the Veteran as to continuity of symptomatology and finds the 
current recollections and statements made in connection with a 
claim for benefits to be of lesser probative value.

As a finder of fact, the Board, when considering whether lay 
evidence is satisfactory, the Board may also properly consider 
internal inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the Veteran's statements, it may consider whether 
self-interest may be a factor in making such statements).  In 
considering the statements of the Veteran submitted after 2002 as 
to continuity of symptomatology, in light of the evidence 
discussed, the Board finds that the evidence of continuity fails 
not only because of the lack of documentation, but rather because 
the Veteran's assertions are less credible and less probative and 
persuasive than the negative contemporaneous evidence such as the 
service treatment records, to include the separation examination, 
which found no abnormalities of the low back, shoulders, right 
knee, or lower extremities, and the absence of any clinical 
findings, and the fact that he did not seek treatment for any of 
the claimed disabilities until at least more than 10 years after 
discharge from service and the medical evidence does not document 
treatment until more than 30 years after service.  Therefore, the 
Board finds that continuity of symptomatology is not established 
under 38 C.F.R. § 3.303(b) (2010).  Buchanan v. Nicholson, 451 F. 
3d 1331 (Fed. Cir. 2006).

The Board is aware that lay statements may be sufficient to 
establish a medical diagnosis or nexus.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, lay evidence 
is considered competent with regard to a disease with unique and 
readily identifiable features that is capable of lay observation.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  A Veteran is not 
competent to provide evidence as to more complex medical 
questions and, specifically, is not competent to provide an 
opinion as to etiology in such cases.  Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge). 

And while the Veteran is competent to describe symptoms of pain, 
which he can perceive, but the determination as to the presence, 
type, and cause of degenerative changes of the lumbar spine, 
shoulders and right knee, is medical in nature and not capable of 
lay observation not a condition capable of lay observation 
because it relies upon audiometric testing.  Savage v. Gober, 10 
Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  However, the current diagnoses 
of the lumbar spine, right and left shoulders, and the right knee 
condition were based on diagnostic tests, to include X-rays.  
Therefore, the currently diagnosed disabilities of the lumbar 
spine, shoulders and right knee, are not a simple medical 
conditions that a lay person is competent to identify as a lay 
person is not qualified through education, training, or 
experience to interpret diagnostic tests.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, the determinative question involves medical 
causation.  Therefore, medical evidence of an association or link 
between the current bilateral shoulder condition, lumbar 
disability, right knee disability, and bilateral leg conditions, 
to include varicose and spider veins, first shown after service, 
and an injury, disease, or event in service, is needed and a lay 
assertion on medical causation is not competent evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer a 
medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2010). 

As a lay person, the Veteran is not qualified through education, 
training, or expertise to offer an opinion on a medical 
diagnosis, not capable of lay observation or one that is not a 
simple medical condition, or on medical causation, where a lay 
assertion on medical causation is not competent evidence.  
Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997).  
Therefore, the Board finds that the statements of the Veteran are 
not competent evidence to establish that he developed as back 
disability, bilateral shoulder condition, bilateral leg 
condition, or a right knee disability as due to service, to 
include the December 1965 jeep accident.  

On the question of medical causation, VA obtained a medical 
opinion addressing the Veteran's contentions.  However, the 
competent medical evidence does not associate the Veteran's 
claimed disabilities with service, to include the December 1965 
motor vehicle accident.  Significantly, the VA examiner in 
December 2009, following a review of the claims file, to include 
the service medical records, an examination of the Veteran, and 
clinical testing, diagnosed degenerative joint disease of the 
knees.  The examiner opined that it was less likely than not that 
the Veteran's right knee was injured during the in-service motor 
vehicle accident because had there been a knee injury at the time 
the condition would have become symptomatic following the 
accident and the service medical records contained no complaints 
related to the knee.  Moreover, the examiner noted an 
occupational history post-service of heavy labor, and attributed 
the Veteran's right knee condition to heavy labor and aging.  The 
examiner noted that with regard to the lower extremity 
conditions, that the Veteran's complaints were very vague, 
although he did have varicosities and spider veins in the legs.  
The examiner determined that the condition was not present during 
service and opined that it was less likely as not caused by or 
permanently aggravated by service.  With regard to the shoulders, 
the examiner opined that had there been a rotator cuff injury or 
any other internal derangement of the shoulders due to the in-
service motor vehicle accident, the condition would have become 
symptomatic in service.  Finally, the examiner opined that it was 
less likely than not that the Veteran's lumbar spine degenerative 
disc and joint disease was caused by or the result of military 
service, to include a 1965 jeep accident.  The examiner explained 
that while the motor vehicle accident in service was 
considerable, the described mechanism of the injury to his body 
did not suggest force directed towards the lumbar discs as he was 
hit face first.  That medical evidence is uncontroverted by 
opposing competent medical evidence and opposes, rather than 
supports, the claims.

To the extent that the Veteran claims service connection for a 
right knee disability, a right lower extremity disability and a 
left lower extremity disability as secondary to the lumbar spine 
disability, the provisions of 38 C.F.R. § 3.310 apply only to 
service connection for secondary disabilities caused by a 
service-connected disability.  Inasmuch as service connection has 
not been established for a lumbar spine disability, there is no 
legal basis for entitlement to service connection on a secondary 
basis where the primary disability is not service-connected.

Accordingly, the competent medical evidence does not relate the 
Veteran's current back disability, bilateral shoulder condition, 
bilateral leg condition, and right knee disability to service; 
and the evidence does not show that osteoarthritis of the knee, 
or degenerative changes of the lumbar spine or shoulders 
manifested within any applicable presumptive period.  Therefore, 
the Board finds that the criteria for service connection for a 
lumbar spine disability, a bilateral shoulder disability, a right 
knee disability, and bilateral lower extremity disabilities, have 
not been met.  The preponderance of the evidence is against the 
Veteran's claims and the claims are denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).











	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a right knee disability is denied.

Service connection for a right lower extremity disability is 
denied.

Service connection for a left lower extremity disability is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


